 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDBirchHaven Nursing Rome,Inc.andUnitedHospitalWorkers,Local35,R.W.D,.S.U.,AFL-CIO, Case AO- 111MARCH 18, 1968ADVISORY OPINIONThis is a petition filed on January46, 1968, byBirch Haven Nursing Home, Inc,, herein called theEmployer,for an Advisory Opinion inconformitywith Sections 102,98 and 102.99 of the NationalLabor Relations Board Rules and Regulations, Se-ries 8, as amended,Thereafter,on February 19,1968, pursuant to the Board's request of January25, 1968,the Employer filed supplemental datawith respect to the existence or nonexistence of theBoard's legal or statutory jurisdiction,In pertinent part, the petition and supplementaldata allege as follows;1.There is presently pending before the LaborRelations Commissionof the Commonwealth ofMassachusetts,herein called State Commission,- ,apetition in Case CR-3136_filed by United HospitalWorkers,Local 35, R,W.D.S.U.,AFL-CIO, hereincalled the Union,seeking to be certified as collec-tive-bargaining representative of certain employeesof the Employer.2,The Employer,a Massachusetts corporation,is engaged,apparently for profit,in the operation ofa nursing home in Boston,county of Suffolk, Com-monwealth of Massachusetts,3,During the past 9 months,theEmployerreceived gross revenues in the amount of$100,000.During the past calendar year,the Employer madepurchases of hospital equipment and supplies,drugs,groceries,bedding,meat and fish,and milkin the amountof $25,000.No purchases weremade directly outside the Commonwealth of Mas-sachusetts,While all purchases were thus made lo-cally, the Employer, upon information and belief,alleges that a considerable portion thereof involvedgoods that had traveled in interstate commercesince they originated from -outside the Common-wealth of Massachusetts.4.The State Commission has made no findingswith respect to the aforesaid commerce data whichis neither admitted nor denied.5.There is no representation or unfair laborpracticeproceeding involving the same labordispute now pending before the Board.6.Although served with the copy of the petitionforAdvisory Opinion and supplemental data, noresponse as provided by the Board's Rules andRegulations has been filed by the Union.On the basis of the above, the Board is of theopinion that:1.The Employer operates a nursing home, ap-parently for profit, at Boston, Massachusetts.2.The current standard for the assertion of ju-risdiction over proprietary nursing homes withinthe Board's legal or statutory jurisdiction is a grossvolume of business of $100,000 per annum.' TheEmployer's annual volume of business is -$100,000and therefore satisfies the dollar-volume test of theBoard's standard for the assertion of jurisdictionover nursing homes. Although none of its $25,000annual purchases were made directly outside theCommonwealth of Massachusetts, a considerableportion of these local purchases involved goodsoriginating outside the Commonwealth of Mas-sachusetts and thereby constituted indirect inflow,sufficient to bring the Employer's operations withinthe Board's legal or statutory jurisdiction.Accordingly, the parties are advised under Sec-tion 102.103 of the Board's Rules and Regulations,that on the allegations submitted herein, the Boardwould assert jurisdiction over the Employer'soperationswith respect to disputes cognizableunder Section 8, 9, and 10 of the National LaborRelations Act.'University Nursing Home,inc., 168 NLRB 263170 NLRB No. 75